Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the RCE filed on 2/18/21. Claims 1 – 20, 23, 31 and 34 have been canceled and claims 21, 22, 24 – 30, 32, 33 and 35 – 40 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 21, 38 and 39 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 27, 30, 36, 38 – 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12, 19 and 20 of Claims 21, 38 and 39 of the instant applicant and copending Application No. 16/859,718 claims 1, 19 and 20 recite similar claim limitations. Claims 1, 19 and 20 of copending Application No. 16/859,718 do not explicitly recite wherein the first radio resource is selected by the second UE; and in response to receiving the information of the first radio resource, selecting, at the first UE, a second radio resource, wherein the second radio resource is different from the first radio resource, and the second radio resource is used by the first UE for the direct communication.
However, Belleschi teaches wherein the first radio resource is selected by the second UE (paragraph 45: The wireless device determines one or more time resources in a particular carrier from one or more pools of time resources for a sidelink operation by the wireless device); and in response to receiving the information of the first radio resource, selecting, at the first device, a second radio resource, wherein the second radio resource is different from the first radio resource, and the second radio resource is used by the first device for direct communication (paragraph 46: the wireless device may… select one or more different time resources from the one or more pools of time resources that would not collide with the uplink transmission scheduled by the network node. Also described in paragraphs 74-75).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify copending Application No. 16/859,718 by incorporating the teachings of Belleschi, for the purpose of minimizing collision and ensuring proper data transmission.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 24, 26 – 30, 32, 33 and 35 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0146677 A1) in view of Belleschi et al. (US 2020/0008068 A1).
Regarding claim 21, Ito teaches a method for coordinating selection of radio resources between UEs (user equipments) capable of direct communication, comprising: transmitting, by a first UE (Fig. 6: inter-terminal communication-intended radio terminal 3) to a second UE (mobile terminal 2), a request to receive information of a first radio resource (Fig. 6: S312; paragraph 107: In S312, the inter-terminal communication-intended radio terminal 3 transmits the scheduling request to the mobile phone terminal 2), wherein the first radio resource is transmitted by the second UE (Fig. 6: S317; paragraph 114: Next, in S317, the mobile phone terminal 2 notifies the inter-terminal communication-intended radio terminal 3 of the allocation information on the resource for the second section-intended UL data is allocated in S316), and the first radio resource is used by the second UE for direct communication between the first UE and the second UE (Fig. 6: S318; paragraph 116: In S318, in response to the notification of the resource for the second section-intended UL data in S317, the inter-terminal communication-intended radio terminal 3 transmits the UL user data and a size of the remaining data to the mobile phone terminal 2 using the resource); in response to transmitting the request, receiving, at the first UE and from the second UE, the information of the first radio resource that is used by the second UE for the direct communication (Fig. 6: S317; paragraph 114: Next, in S317, the mobile phone terminal 2 notifies the inter-terminal communication-intended radio terminal 3 of the allocation information on the resource for the second section-intended UL data is allocated in S316. Fig. 6: S318; paragraph 116: In S318, in response to the notification of the resource for the second section-intended UL data in S317, the inter-terminal communication-intended radio terminal 3 transmits the UL user data and a size of the remaining data to the mobile phone terminal 2 using the resource).
Although Ito teaches wherein the first radio resource is transmitted by the second UE, Ito fails to explicitly disclose wherein the first radio resource is selected by the second UE; and in response to receiving the information of the first radio resource, selecting, at the first UE, a second radio resource, wherein the second radio resource is different from the first radio resource, and the second radio resource is used by the first UE for the direct communication.
However, Belleschi teaches wherein the first radio resource is selected by the second UE (paragraph 45: The wireless device determines one or more time resources in a particular carrier from one or more pools of time resources for a sidelink operation by the wireless device); and in response to receiving the information of the first radio resource, selecting, at the first device, a second radio resource, wherein the second radio resource is different from the first radio resource, and the second radio resource is used by the first device for direct communication (paragraph 46: the wireless device may… select one or more different time resources from the one or more pools of time resources that would not collide with the uplink transmission scheduled by the network node. Also described in paragraphs 74-75).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Belleschi, for the purpose of minimizing collision and ensuring proper data transmission.
Regarding claim 22, Ito teaches the method of claim 21, but fails to explicitly disclose wherein the direct communication is a sidelink communication.
However, Belleschi teaches the direct communication is a sidelink communication (paragraphs 45-46: sidelink transmission).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Belleschi, for the purpose of allowing direct communication between two devices.
Regarding claim 24, Ito teaches the method of claim 21, but fails to explicitly disclose wherein at least one of the first UE and the second UE is a relay UE.
However, Belleschi teaches wherein at least one of the first UE and the second UE is a relay UE (paragraph 105, lines 5 - 9: relay).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Belleschi, for the purpose of allowing for extended coverage/transmission.
Regarding claim 26, Ito teaches the method of claim 21, wherein the information of the first radio resource includes radio scheduling information (Fig. 6: S317; paragraph 114: Next, in S317, the mobile phone terminal 2 notifies the inter-terminal communication-intended radio terminal 3 of the allocation information on the resource for the second section-intended UL data is allocated in S316).  
Regarding claim 27, Ito teaches the method of claim 21, wherein the information of the first radio resource includes radio frequency information (paragraphs 104: the mobile phone terminal 2 can notify the inter-terminal communication-intended radio terminal 3 of information that is desired for the synchronization, such as the frequency band that is used by the radio base station 1. Further described in paragraph 115).  
Regarding claim 28, Ito teaches the method of claim 21, but fails to explicitly disclose wherein the information of the first radio resource includes information describing a pool of radio resources.
However, Belleschi teaches wherein the information of the first radio resource includes information describing a pool of radio resources (paragraph 46: pool of resources).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Belleschi, for the purpose of providing multiple resources for selection and providing the most suitable resource for transmission.
Regarding claim 29, Ito teaches the method of claim 21, but fails to explicitly disclose wherein the information of the first radio resource includes an identification of a pool of radio resources.
However, Belleschi teaches wherein the information of the first radio resource includes an identification of a pool of radio resources (paragraph 46: The wireless device determines one or more time resources in a particular carrier from one or more pools of time resources).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Belleschi, for the purpose of determining multiple resources for selection and providing the most suitable resource for transmission.
Regarding claim 30, Ito teaches the method of claim 21, wherein the information of the first radio resource is received by the first UE over a radio interface used for direct communication (Radio interface is inherent. Fig. 6: S317; paragraph 114: Next, in S317, the mobile phone terminal 2 notifies the inter-terminal communication-intended radio terminal 3 of the allocation information on the resource for the second section-intended UL data is allocated in S316). 
Regarding claim 32, Ito teaches the method of claim 21, but fails to explicitly disclose wherein the second UE operates in an autonomous resource selection mode.
	However, Belleschi teaches the second UE operating in an autonomous resource selection mode (paragraphs 9 and 60: autonomously select transmission resources (Mode 1/Type 2)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Belleschi, for the purpose of allowing the UE to select its own resource mode).
Regarding claim 33, Ito teaches the method of claim 21, wherein the second UE operates in a mode by which radio resources for direct communication are scheduled by a network (paragraph 113: In S316, the radio base station 1 allocates the UL resource for the second section-intended UL data to the mobile phone terminal 2 based on the BSR received in S315, and transmits the allocation information on the resource for the second section-intended UL data to the mobile phone terminal 2).  
Regarding claim 35, Ito teaches the method of claim 21, wherein the request is transmitted over at least one of a direct communication radio interface and a radio Fig. 6: S312; paragraph 107: In S312, the inter-terminal communication-intended radio terminal 3 transmits the scheduling request to the mobile phone terminal 2).  
Regarding claim 36, Ito teaches the method of claim 21, wherein the information of the first radio resource for direct communication is received periodically (paragraph 197: periodic resource).  
Regarding claim 37, Ito teaches the method of claim 21, but fails to explicitly disclose wherein the first UE and the second UE are in proximity.
However, Belleschi teaches wherein the first UE and the second UE are in proximity (paragraph 9: proximity; also described in the last line of paragraph 49: coverage area/cell).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Belleschi, for the purpose of positioning the UEs a certain distance apart.
Regarding claim 38, Ito teaches the same limitation described above in the rejection of claim 21. Ito further teaches a tangible, non-transitory computer-readable medium containing instructions which, when executed, cause one or more computing devices to perform a method described above in the rejection of claim 21 (inherent in computing devices).
Regarding claim 39, Ito teaches the same limitation described above in the rejection of claim 21. Ito further teaches a first UE, comprising: a memory; and at least one hardware processor communicatively coupled with the memory and configured to inherent in computing devices. Paragraph 253 and Figure 22).
Regarding claim 40, Ito teaches the first UE of claim 39, but fails to explicitly disclose wherein the direct communication is a sidelink communication.
However, Belleschi teaches the direct communication is a sidelink communication (paragraph 46: sidelink transmission).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Belleschi, for the purpose of allowing direct communication between two UEs.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Belleschi as applied to claim 21 above, and further in view of Seo (US 2017/0019910 A1).
Regarding claim 25, Ito and Belleschi teach the method of claim 21, but fail to explicitly disclose wherein the information of the first radio resource includes a timing pattern.
However, Seo teaches wherein the information of the first radio resource includes a timing pattern (paragraph 65: a resource pool is repeated at a period of N.sub.T subframes. Characteristically, one resource unit may repeatedly appear in a periodic form. Alternatively, in order to gain a diversity effect in the time or frequency domain, an index of a physical resource unit to which one logical resource unit is mapped may be changed over time according to a predetermined pattern).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462